USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 
                              S KADDEN , A RPS , S LATE , M EAGHER & F LOM                      LLP
                                                    ONE MANHATTAN WEST

MEMO ENDORSED
                                                                                                         FIRM/AFFILIATE OFFICES
                                                    NEW YORK, NY 10001                                           -----------
                                                                ________                                       BOSTON
                                                                                                              CHICAGO
                                                        TEL: (212) 735-3000                                   HOUSTON
                                                        FAX: (212) 735-2000                                 LOS ANGELES
                                                                                                             PALO ALTO
                                                          www.skadden.com                                 WASHINGTON, D.C.
       DIRECT DIAL                                                                                           WILMINGTON
                                                                                                                 -----------
     212-735-2995
                                                                                                                BEIJING
       DIRECT FAX
                                                                                                              BRUSSELS
     917-777-2995                                                                                            FRANKFURT
       EMAIL ADDRESS                                                                                         HONG KONG
     JOCELYN.STRAUBER@SKADDEN.COM                                                                              LONDON
                                                                                                               MOSCOW
                                                                                                                MUNICH
                                                                                                                 PARIS
                                                                                                             SÃO PAULO
                                                                           June 8, 2021                         SEOUL
                                                                                                              SHANGHAI
                                                                                                             SINGAPORE
                                                                                                                 TOKYO
                                                                                                               TORONTO




                       BY ECF

                       The Honorable Valerie E. Caproni
                       United States District Judge
                       U.S. District Court
                       Southern District of New York
                       40 Foley Square
                       New York, NY 10007

                              Re:     United States v. Velez, 19 Cr. 862 (Deeshuntee Stevens)

                       Dear Judge Caproni:

                                       I write on behalf of my client, Deeshuntee Stevens, to respectfully
                       request permission for Mr. Stevens to travel from Rochester, NY, to New York City
                       on June 9, to meet with counsel on June 9 and to attend his change-of-plea hearing
                       before your Honor on June 10. If granted permission, Mr. Stevens would travel to
                       and from New York by bus and/or plane, leaving Rochester on June 9, and leaving
                       New York City on the night of June 10. Mr. Stevens would spend the night of June
                       9 at a hotel in Manhattan.

                                      The Office of Pretrial Services consents to this request; we have just
                       recently informed the U.S. Attorney's Office of this request and have not yet received
                       a response.

                                       As the Court is also aware, on August 21, 2020, your Honor ordered
                       Mr. Stevens released on bail, with the consent of the government, on conditions
                       including: (1) a $100,000 personal recognizance bond, signed by Mr. Stevens and
         Hon. Valerie E. Caproni
         June 8, 2021
         Page 2



         co-signed by three financially responsible persons; (2) home detention with
         electronic monitoring, except to attend work, to seek employment (with agreement of
         the Office of Pretrial Services as to the specifics), and for medical visits and legal
         visits, at the Rochester, New York home of Jesseivett Orta, a close family friend
         serving as third-party custodian; and (3) travel restricted to the state of New York.
         Mr. Stevens is charged in the above-referenced matter with conspiracy to distribute
         heroin, fentanyl and other narcotics, in violation of 21 U.S.C. §§ 841(a)(1), 846, and
         possession of a firearm during and in relation to a drug trafficking offense, in
         violation of 18 U.S.C. §§ 924(c), 2.

                                                      Respectfully submitted,



                                                      s/ Jocelyn E. Strauber




         cc:    Assistant U.S. Attorney Adam S. Hobson
                Assistant U.S. Attorney Elinor L. Tarlow
                U.S. Pretrial Services Officer Jonathan Lettieri
                U.S. Pretrial Services Officer Jeremy Bedette


Application GRANTED.

SO ORDERED.


                       'DWH-XQH
                       'DWH-X
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
